DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Pursuant to the amendment filed February 3, 2022, claims 1-15 are pending in the application.  The applicant has added claim 15.  The applicant has amended claims 1, 13, and 14.

3.	Claims 1, 13, and 14 and claims 2-12 and 15, which depend from claim 1, are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose, teach, or suggest a device, system, or method, as recited by the claims, comprising an image storage unit which is configured to store image data obtained by a monitoring camera and comprising an obtaining unit which is configured to obtain an alert signal which occurs depending on a situation in a monitored region, wherein the alert signal is obtained by analytics on the image data using a set one of a plurality of different image analysis engines, and the image analysis engine is set to be one of the plurality of different image analysis engines that has a largest number of detected target objects.
Laganiere et al. (US 2012/0194676 A1) discloses a device comprising an image storage unit which is configured to store image data obtained by a monitoring camera and discloses an obtaining unit which is configured to obtain an alert signal which occurs depending on a situation in a monitored region, but Laganiere does not disclose that the alert signal is obtained by analytics on the image data using a set one of a plurality of different image analysis engines, and the image 
Kerzner (US 2016/0267759) discloses the association of cameras with monitored regions and the generation of an alert signal, but Kerzner does not disclose that the alert signal is obtained by analytics on the image data using a set one of a plurality of different image analysis engines, and the image analysis engine is set to be one of the plurality of different image analysis engines that has a largest number of detected target objects.
The prior art does not disclose, teach, or suggest an alert signal that is obtained by analytics on image data using a set one of a plurality of different image analysis engines, and the image analysis engine is set to be one of the plurality of different image analysis engines that has a largest number of detected target objects.
Hiraoka et al. (US 2005/0219578 A1) discloses a program for causing a computer to specify a preset image processing option selected among multiple image processing options with regard to input image data, but Hiraoka does not disclose that an alert signal is obtained by analytics on the image data using a set one of a plurality of different image analysis engines, and the image analysis engine is set to be one of the plurality of different image analysis engines that has a largest number of detected target objects.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689